Matter of Noe v Gesmer (2015 NY Slip Op 04785)





Matter of Noe v Gesmer


2015 NY Slip Op 04785


Decided on June 9, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2015

Friedman, J.P., Acosta, Moskowitz, Richter, Feinman, JJ.


15365 310660/12

[*1] In re Carol Noe, [M-6245] Petitioner,
vHon. Ellen Gesmer, etc., et al., Respondent.


Carol Noe, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Michael J. Siudzinski of counsel), for Hon. Ellen Gesmer, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 9, 2015
CLERK